Order, so far as appealed from, unanimously modified by reducing the award to attorneys for petitioner to the sum of $1,500, the award to the special guardian to the sum of $1,000, and as so modified affirmed, with $20 costs and disbursements to the appellant, payable out of the estate. The appeal from the order insofar as it fails to provide for the continuance of an allowance to the incompetent’s mother is deemed withdrawn without prejudice to an application for such relief at Special Term. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.